Citation Nr: 1527288	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-13 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease. 

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from August 1963 to February 1968 and from July 1968 to December 1969, to include service in the Republic of Vietnam.  The Veteran was awarded the Combat Action Ribbon.  The Board notes that in the previous December 2014 decision, the Veteran's active naval service was incorrectly noted as ending in April 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2012, the Board remanded the case to the RO for additional development, to include sending out for VA examinations with medical opinions.  In December 2013, the Board denied the claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued an order that grated a Joint Motion for Remand (JMR) and remanded the claim for further proceedings.  

In December 2014, the Board remanded the claims to the RO to obtain a VA addendum opinion regarding the etiology of the Veteran's lumbar and cervical spine disabilities.  This development was completed, and the Board is satisfied that there was at the very least substantial compliance with all of its previous remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not shown in service, lumbar spine degenerative disc disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine degenerative disc disease is etiologically related to his active service.

2.  A chronic cervical spine disability was not shown in service, cervical spine degenerative joint disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine degenerative joint disease is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided a VA examination with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the JMR which vacated the Board's decision was premised on the fact that the VA examiner who provided the VA examination in March 2012 had failed to discuss the relevance, if any, of the rigors of the Veteran's service as a Navy Seabee and the relevance, if any, of a fall in service.  The JMR therefore directed that a new or clarifying opinion should be obtained.  This was done in March 2015, and, neither the Veteran nor his representative has objected to the adequacy of the addendum opinion, or to the medical evidence of record as a whole.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
 
Lumbar Spine Disability

Veteran seeks service connection for a lumbar spine disability.  He filed his claim for service connection in January 2006, which was initially denied in a July 2006 rating decision.

The Veteran contends that he has experienced symptoms of a back injury since his naval service.  Specifically, he alleges that he sustained theses injuries as a result of some combination of a motor vehicle accident in 1965, a fall in 1967, and/or the result of the rigorous occupational duties he endured while serving as a Navy Seabee, which included operating heavy equipment.  He alleged that no x-rays or MRIs were taken after the motor vehicle accident because there was no doctor available.  He felt that he was not given a proper medical examination at the time of the motor vehicle accident, but also admits he should have requested additional treatment.  He states that the symptoms have continued since his service and that he has continuously sought medical treatment.  Therefore, he believes he should be entitled to service connection for his current lumbar spine disability.  In his substantive appeal, the Veteran stated that his private doctor felt that his current back disability was the result of a fall he experienced in service in 1967 when he fell and gashed his elbow, and reportedly hurt his back in the fall.

The Veteran has a current diagnosis of lumbar spine degenerative disc disease, which was rendered at a March 2012 VA examination.  

Review of the Veteran's STRs show that he was treated in April 1965 for injuries resulting from a motor vehicle accident.  However, the records also show that no internal injuries were suffered.  The Veteran experienced a right wrist abrasion and a contusion of the right knee.  The record specifically includes the following phrase: "No other complaints by the patient other than knee and wrist."  In October 1967, STRs show that the Veteran was treated for left elbow pain after a fall, but the records contain no evidence of any back complaints.  Additionally, the Veteran had normal examinations of his spine in September 1967, February 1968, and July 1968.  In July 1968, after the motor vehicle accident, the Veteran denied ever experiencing any recurrent back pain or arthritis.  At his November 1969 separation examination, he had another normal examination of his spine.

Following the Veteran's separation from service, the claims file does not contain direct evidence of treatment of any lumbar spine complaints, symptoms, or diagnosis for many years.  An October 2003, Dr. Schneider wrote a letter indicating that he had treated the Veteran for bilateral bursitis in the early 1970s; later that month he wrote that he had treated with the for bursitis and persistent back pain in the early 1970s.  Dr. Schneider reported that he no longer had the Veteran's medical records because he was retired.   In a third letter, Dr. Schneider stated that the when the Veteran fell in service it caused a severe jerk to the Veteran's neck (cervical spine), and that now, many years later and due to the aging process, the Veteran  felt that the accident was causing stiffness in his neck.

Dr. Grogan wrote in August 2003 that the Veteran had visited his office in May 1984 for neck and upper dorsal pain.

The claims file contains many buddy statements submitted between August 2003 and July 2014 regarding the motor vehicle accident, the symptoms that the Veteran reported after the accident, the lack of medical services at the duty station, and the working conditions of the soldiers with resultant symptoms.

For example, in July 2003, O.R. reported that he worked with the Veteran in service and recalled long days of physical work that was dirty, dusty, and stressful.  He also reported they experienced backaches, headaches, and neck aches from working long hours.  J.H. reported the lack of safety precautions and described the long-term effects having bad legs, a bad back, a bad neck, and hearing problems.  A.H. described the working conditions and physical demands of working as a Seabee.

In January 2008, S.S. reported he was working on the day of the Veteran's motor vehicle accident and described the aftermath.  In February 2008, C.M. described the motor vehicle accident and felt that the driver must have been "bounced around pretty severely."

In July 2014, O.R. and A.M. reported that the Veteran had experienced back problems since the motor vehicle accident.  A.M stated that the Veteran had experienced injuries to his neck and back in the motor vehicle accident and that medical attention was not always available.  He noted that the Veteran's injuries had gotten worse and he suggested that the neck and back injuries had never properly healed.  O.R. stated that he served in the SeaBees with the Veteran and noted that the Veteran had never been the same since his truck accident as he had experienced continual neck and back problems since then.

In October 2014, R.F., a Veteran, described the motor vehicle accident.

Additionally, the claims file contains personal written statements from multiple insurance company claims agents.  In February 2008 insurance claims agents reviewed photographs of the Veteran's motor vehicle accident.  D.R. opined it was "reasonable" that the Veteran could have sustained injuries to his back from the accident.  C.W. noted due to the lack of safety equipment, it was "easy to understand" his exposure to back trauma and the resulting permanent damage.  R.W. also noted that vehicle of that era did not have current safety features and opined that the type of accident the Veteran was in would have resulted in injuries that would not be limited to the back.  Only R.W. noted that he did not review the Veteran's medical records nor was he an expert in motor vehicle injuries.  

Of import here, the insurance agents all indicated that it was possible that someone who was involved in an accident of the nature the Veteran experienced in service could have developed chronic neck and/or back disabilities as a result.  The Board does not dispute such an assertion.  However, the question is not whether an accident could cause a permanent disability, but whether it did cause such a disability.  To this end, several of the insurance agents acknowledged that they were not medically trained, and others noted that they had not seen the Veteran's service treatment records.  As such, the Board finds that these opinions, while credible and probative to a degree, do not establish that a back or neck disability began in service or were otherwise caused by the motor vehicle accident in service.

The occurrence of the motor vehicle accident in service is not in question as it is reflected in the Veteran's STRs.  However, service connection requires not just an injury in service, but also that the injury cause or result in a chronic disability.  As such, the issue that must be determined here is whether the motor vehicle accident is responsible for the Veteran having developed a chronic lumbar spine disability.  

In March 2012, the Veteran was afforded a VA thoracolumbar spine examination.  The Veteran reported that his back pain started in the 1970s.  After reviewing the objective medical evidence, the examiner diagnosed the Veteran with lumbar spine degenerative disc disease.  After reviewing the Veteran's service records, the examiner opined that it was not possible to connect the Veteran's lumbar spine disability to his service, and therefore, it was less likely than not that the current lumbar spine disability is associated with service.  The examiner noted that the April 1965 truck accident did not cause any internal injuries and that it was specifically noted that the only external injuries were a wrist abrasion and a knee contusion.  Additionally, the examiner found no records that substantiated the Veteran's allegations of experiencing a back injury.  Finally, the examiner noted that the Veteran had undergone examinations in 1967, 1968, and 1969 which all found no musculoskeletal abnormalities.  The Veteran was also noted to have denied any musculoskeletal problems on a medical history survey in 1968.

In March 2015, a VA examiner completed a Disability Benefits Questionnaire after reviewing the Veteran's claim file.  The VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the Veteran's service.  The examiner noted that the Veteran's STRs do not document a chronic condition or on-going treatment for a lumbar spine disability.  The examiner also noted that the Veteran's separation examination was normal for the back.  Regarding the motor vehicle accident, the examiner noted that there was no documentation of injury to the back.  Regarding the fall, the examiner noted that while there was documentation of injuring his elbow, the STRs do not document an injury to the Veteran's back.  Finally, regarding his military duties, the examiner noted that there was no documentation that the Veteran's military duties caused an injury to his back and the Veteran's physical examinations of the back were consistently normal.

The first VA examiner opined that the Veteran's current lumbar spine disability was less likely as not due to active service.  The second VA examiner opined that the Veteran's lumbar spine disability was not caused by or a result of a motor vehicle accident, a fall, or the rigors of active duty.  The first VA examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support his opinion. The second VA examiner reviewed the Veteran's claim file.  As these opinions are consistent with the record, which does not document any treatment for his back in service, the two VA examiners' opinions are given great probative value.

Conversely, in a private physician letter from October 2003, Dr. Schneider noted that he had treated the Veteran for a back condition in the early 1970s.  However, Dr. Schneider reported that he could not precisely determine how long this condition existed prior to the date of diagnosis, but noted that it was the type of disability that could have been present for years.  In May 2005, Dr. W.S. noted that he reviewed the Veteran's service records and opined that the Veteran's "present pains" were related to the injuries suffered in service, which included the motor vehicle accident, the fall, and his duties as a Seabee.  Dr. W.S. reported that he treated the Veteran on "various occasions" with injections and medications.

An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  For example, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

Here, the letter from Dr. Schneider contained no reference to any medical examination reports, objective medical evidence, or other objective evidence.  In addition, Dr. W.S. provided no rational for his conclusion that the Veteran's present pains were due to the motor vehicle accident, a fall, or his duties as a Seabee. He did not address the fact that following the accident, the Veteran was not treated for any back problems in the next five years he was in service.  Finally, Dr. W.S. noted the Veteran's back condition "could have" as likely as not been caused or aggravated by the Veteran's active service.  However, in the context of a medical opinion "could have" is the same as "could not have" and therefore cannot provide the requisite nexus.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the opinon of Dr. W.S. is given lesser probative value than the VA examiners' opinions which more closely tracked the Veteran's service treatment records.

Regarding the Veteran's allegations of experiencing a lumbar spine disability due to his active service, STRs contemporaneous in time to the motor vehicle accident show that there were no complaints other than his knee and wrist.  In October 1967, the Veteran complained only of left elbow problems and the record does not contain any back symptoms or complaints.  The Board finds the statements made by the Veteran shortly after his motor vehicle accident and fall to be more credible and probative rather than statements made almost 40 years later that he suffered a back injury due to one or both of those events.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Veteran now asserts that he continuously experienced back problems following the motor vehicle accident in 1965.  However, the records do not show any treatment for back problems either immediately after service, or in the following four years he was in service.  During that time, the Veteran was examined on multiple occasions, but no back problems were diagnosed.  Additionally, the Veteran himself specifically denied any recurrent back pain on a medical history survey completed in conjunction with his 1968 physical examination.  In doing this, the Veteran did acknowledge having a history of broken bones (from when he was six), suggesting that the Veteran did take time to review the form.  It is also noted that the Veteran did seek medical treatment on a number of times during service, suggesting a willingness to obtain medical treatment as necessary, yet he never sought treatment for his back or neck.  As such, greater probative weight is assigned to the Veteran's statements that were contemporaneous with service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a lumbar spine disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with lumbar spine degenerative disc disease.  Therefore, while the Veteran disagrees with the conclusion that his lumbar spine disability neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his lumbar spine disability.  As such, his opinion is insufficient to provide the requisite nexus. 

In addition, the buddy statements simply corroborate that the accident indeed took place and offer a speculative cause for accident, and they document the rigorous working conditions the soldiers endured.  However, the buddy statements do not offer competent evidence that provides a link between the Veteran's current lumbar spine disability and his military service.  Indeed, they only offer speculation as to the Veteran's injuries.  To the extent that the statements describe the Veteran as having back problems in service and in the decades since service, as noted with regard to the Veteran's testimony, the contemporaneous evidence simply does not show any back complaints in or around service.  As such, greater probative weight is assigned to the contemporaneous medical evidence.  The Board does not doubt the integrity of the individuals making the statements on the Veteran's behalf, and it is clear that the Veteran has experienced back problems for a number of years, but at present we are nearing 50 years since the Veteran's service and motor vehicle accident and given the fallibility of human memory over time, the Board places greater weight on the contemporaneous recording of evidence.

The letters from the multiple insurance claims agents merely offer opinions as to whether the Veteran's current lumbar spine disability could in fact result from an accident of such magnitude based upon pictures of the collision and their years of expertise in their profession.  However, there is no indication that the agents are medical professionals.  Therefore, while their statements are credible based on their years of insurance experience, their statements do not constitute competent evidence as to etiology.  Likewise, they are also speculative in nature.

Consideration has also been as to whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Here, the claims file does not contain evidence of any diagnosis or any clinical manifestations of arthritis of the lumbar spine within the applicable time period.  In addition, the only tentative evidence of treatment is contained in the letter from Dr. Schneider, which notes that the Veteran began treatment for persistent back pain in the early 1970s.  However, this is still likely years after the Veteran's separation from service, and even if it was not, there is no suggestion that degenerative joint disease in the back was present (and the presence of back pain alone does not establish the presence of arthritis).  As such, the Veteran has not established continuity of symptomology.  This is particularly true in that physical examinations during service, consistently found no back problems to be present.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disability.  That is, the evidence does not show that a lumbar spine disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a lumbar spine disability had existed continuously since service.  Therefore, the claim is denied.  

Cervical Spine Disability

Veteran seeks service connection for a cervical spine disability.  He filed to reopen his claim for service connection in January 2006, which the RO denied in July 2006 as the evidence submitted was not new and material.  The denial was appealed to the Board.  The Board found the evidence submitted since the pervious denial by the RO was new and material and reopened the claim.

The Veteran contends that he has experienced symptoms of a cervical spine injury since his military service.  Specifically, he alleges that he sustained these injuries as a result of some combination of a motor vehicle accident in 1965, after a fall in 1967, and/or after the rigorous occupational duties he endured while on active duty.  He alleged that no x-rays or MRIs were taken after the motor vehicle accident because there was no doctor available.  He felt that he was not given a proper medical examination at the time of the motor vehicle accident, but also admits he should have requested additional treatment.  He further alleges that he sought medical treatment shortly after service and that these same symptoms have continued since his service, and therefore, he is entitled to service connection for his current cervical spine disability.

The Veteran has a current diagnosis of cervical spine degenerative joint disease.  Objective medical evidence shows that in July 1999 he was first diagnosed with cervical spine degenerative joint disease, which was later confirmed by a March 2002 cervical spine MRI. 

The Veteran's STRs show that the Veteran was treated in April 1965 for injuries resulting from a motor vehicle accident.  As discussed above, the records indicate that no internal injuries were suffered and that the only external injuries were a right wrist abrasion and a contusion of the right knee.  The record specifically includes the following phrase: "No other complaints by the patient other than knee and wrist."  STRs do not contain any evidence of any neck symptoms or complaints.  The Veteran had normal examinations of his neck and spine in September 1967, February 1968, and July 1968.  In July 1968, after the motor vehicle accident, the Veteran specifically denied ever having, or having at that time, a head injury or arthritis.  At his November 1969 separation examination, he had another normal examination of his neck and spine.

Following the Veteran's separation from service, the claims file does not contain direct evidence of treatment of any cervical complaints, symptoms, or diagnosis for many years.  In April 2003, Dr. E.F. reported that the Veteran received treatment for his "DJD" at his facility and was originally diagnosed with this condition ten years prior, approximately in 1993.  In August 2003, the Veteran's chiropractor S.G. reported that he saw the Veteran in May 1984 and again in January 1999 for neck symptoms.  

An October 2003 letter from Dr. Schneider noted that the Veteran was treated by him in the early 1970s for a neck condition.  In another letter, Dr. Schneider reported that he no longer had the Veteran's medical records because he was retired. 

In May 2005, Dr. Fernandez reported that the Veteran's service records showed he was diagnosed with a cervical strain after the motor vehicle accident and opined that it was highly probably that this strain resulted in degenerative joint disease.  However, a review of the Veteran's STRs does not reveal a diagnosis of a cervical strain during his active duty.  In fact, as discussed, there were no neck related complaints found in the STRs at all.  In January 2008, the VA requested that the Veteran submit the record that Dr. Fernandez reviewed showing a cervical spine strain.  No response was received.  In April 2012, Dr. Fernandez indicated that the Veteran had been a patient for many years for treatment of neck symptoms, although he no longer had any of the Veteran's medical records.  Dr. Fernandez also reported that he reviewed the Veteran's service records, witness statements, collision photographs, and a 2002 MRI which showed degeneration, and that the Veteran suffered from pain in the neck.  He stated that in his opinion the Veteran's symptoms and radiculopathy pain was all caused by the motor vehicle accident in 1965.  However, Dr. Fernandez provided no rationale to support his conclusion, and did not cite to any medical literature.

The claims file contains many buddy statements submitted between August 2003 and July 2014 regard the motor vehicle accident, the symptoms that the Veteran reported after the accident, the lack of medical services at the duty station, and the working conditions of the soldiers with resultant symptoms.

For example, in July 2003, O.R. reported that he worked with the Veteran.  O.R. stated that they worked long days and performed a range of physical work that was dirty, dusty, and stressful.  He also reported they had backaches, headaches, and neck aches from working long hours.  J.H. reported the lack of safety precautions and described the long-term effects having bad legs, a bad back, a bad neck, and hearing problems.  A.H. described the working conditions and physical demands of working as a Seabee.

In January 2008, S.S. reported he was working on the day of the Veteran's motor vehicle accident and described the aftermath.  In February 2008, C.M. described the motor vehicle accident and felt that the driver's must have been "bounced around pretty severely."

In July 2014, O.R. and A.M. reported that the Veteran had neck problems since the motor vehicle accident.

In October 2014, R.F. described the motor vehicle accident.

Additionally, the claims file contains personal written statements from multiple insurance company claims agents.  In February 2008 insurance claims agents reviewed photographs of the Veteran's motor vehicle accident.  D.R. opined it was "reasonable" that the Veteran could have sustained injuries to his neck from the accident.  C.W. noted due to the lack of safety equipment, it was "easy to understand" his exposure to neck trauma and the resulting permanent damage.  R.W. also noted that vehicle of that era did not have current safety features and opined that the type of accident the Veteran was in would have resulted in injuries that would not be limited to the back.  Only R.W. noted that he did not review the Veteran's medical records nor was he an expert in motor vehicle injuries.

The occurrence of the motor vehicle accident in service is not in question as it is reflected in the Veteran's STRs.  However, service connection requires not just an injury in service, but also that the injury cause or result in a chronic disability.  As such, the issue that must be determined here is whether the motor vehicle accident is responsible for his having developed a chronic lumbar spine disability.  

In March 2012, the Veteran was afforded a VA cervical spine examination.  The Veteran reported that his neck pain started in the 1970s.  After reviewing the objective medical evidence, the examiner diagnosed the Veteran with cervical spine degenerative joint disease.  After reviewing the Veteran's service records, the examiner opined that it was not possible to connect the Veteran's cervical spine disability to his service, and therefore, it was less likely than not that the current cervical spine disability was associated with service.  The examiner noted that the April 1965 truck accident did not confirm any spine injury.  Finally, the examiner noted that the subsequent examinations in the years following the motor vehicle accident failed to show any neck problems.
 
In March 2015, a VA examiner completed a Disability Benefits Questionnaire after reviewing the Veteran's claim file.  The VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by the Veteran's service.  The examiner noted that the Veteran's STRs do not document a chronic condition or ongoing treatment for a cervical spine disability.  The examiner also noted that the Veteran's separation examination was normal for the neck.  Regarding the motor vehicle accident, the examiner noted that there was no documentation of injury to the neck.  Regarding the fall, the examiner noted that while there was documentation of injuring his elbow, the STRs do not document an injury to the Veteran's neck.  Finally, regarding his military duties, the examiner noted that there was no documentation that the Veteran's military duties caused an injury to his neck and the Veteran's physical examinations of the neck were normal.

The first VA examiner opined that the Veteran's current cervical spine disability was less likely as not due to active service.  The second VA examiner opined that the Veteran's cervical spine disability was not caused by or a result of a motor vehicle accident, a fall, or the rigors of active duty.  The first VA examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support his opinion.  The second VA examiner reviewed the Veteran's claim file.  As these opinions are consistent with the record, which does not document any treatment for his neck in service or for many years after, the two VA examiners' opinions are given great probative value. 

Conversely, the 2003 letter from Dr. Fernandez only recounts that the Veteran was first diagnosed with "DJD" in approximately 1993.  This letter offers no opinion as to etiology of the Veteran's neck symptoms.  As such, the only probative value of this letter is regarding the Veteran's diagnosis of "DJD" in 1993, 25 years after the Veteran's separation from service.  See LeShore.

The August 2003 letter from Dr. S.G. only recounts that the Veteran was treated for neck symptoms in 1984 and 1999.  This letter offers no opinion as to etiology of the Veteran's neck symptoms.  As such, the only probative value of this letter is the recounting of the first treatment for neck pain in 1984, over 16 years after the Veteran's separation from service.  See LeShore.

The October 2003 letter from Dr. Schneider only notes that the Veteran saw in him the early 1970s for a neck condition.  Again, this letter offers no opinion as to etiology of the Veteran's neck symptoms.  As such, the only probative value of this letter is the recounting of the first treatment for a neck condition sometime in the 1970s, more than a year after the Veteran's separation from service.  See LeShore.  It does not establish the presence of a chronic neck disability within a year of separation.

The May 2005 letter from Dr. Fernandez relied on incorrect information.  Specifically, Dr. Fernandez referred to a cervical strain, which is no contained in the record.  The Veteran did not submit the record Dr. Fernandez  had allegedly used to reach his conclusion.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the opinion of Dr. Fernandez stating that it was highly probably the cervical strain resulted in degenerative joint disease is given no probative value.  

The April 2012 letter from Dr. Fernandez states that while Dr. Fernandez no longer had any of the Veteran's medical records, he nevertheless reviewed the Veteran's service records, witness statements, collision photographs, and later medical evidence.  Dr. Fernandez opined that the Veteran's neck pain was due to the event that occurred during service in 1965.  Dr. Fernandez supported this opinion by stating that the Veteran was not examined by a doctor in 1965 after the accident and that no radiology studies were performed to reach complete diagnostic conclusions.   However, the Board notes that Dr. Fernandez relied on an absence of evidence to support the conclusion that the Veteran's current cervical spine disability was the result of service.  Dr. Fernandez did not explain the significance of the Veteran's STRs which do not show any neck complaints or the Veteran's repeated physical examinations, including at separation, which found his neck and spine normal.  An examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, these medical statements are assigned lesser probative value.

Regarding the Veteran's allegations of experiencing a cervical spine disability due to his active service, STRs contemporaneous in time to the motor vehicle accident show that there were no complaints other than his knee and wrist.  In October 1967, the Veteran complained only of left elbow problems and do no refer to any neck symptoms or complaints.  The Board finds the statements made by the Veteran shortly after the motor vehicle accident and fall to be more credible and probative rather than statements made almost 40 years later that he suffered a neck injury due to one or both of those events.  See Curry, supra.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a cervical spine disability.  See Layno, Jandreau.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cervical spine degenerative joint disease.  Therefore, while the Veteran disagrees with the conclusion that his cervical spine disability neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his cervical spine disability.  As such, his opinion is insufficient to provide the requisite nexus. 

In addition, the buddy statements simply corroborate that the accident indeed took place and offer a speculative cause for accident, and they document the rigorous working conditions the soldiers endured.  However, the buddy statements do not offer competent evidence that provides a link between the Veteran's current cervical spine disability and his military service.  As discussed above, these statements are speculative in nature.  Several of the statements do attempt to relate the onset of the neck pain to service, but the fact remains that the medical treatment records that were generated at the time of the Veteran's military service, of which there are a number, do not show any neck complaints.  These records are given greater weight than are lay statements that are attempting to reconstruct events which had transpired more than four decades earlier.

The letters from the multiple insurance claims agents merely offer opinions as to whether the Veteran's current cervical spine disability could in fact result from an accident of such magnitude based upon pictures of the collision and their years of expertise in their profession.  However, there is no indication that the agents are medical professionals.  Therefore, while their statements are credible based on their years of insurance experience, their statements do not constitute competent evidence as to etiology as these statements are also speculative in nature.

Consideration has also been as to whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Here, the claims file does not contain evidence of any diagnosis or any clinical manifestations of arthritis of the cervical spine within the applicable time period.  In addition, the only tentative evidence of treatment is contained in the letters from Drs. Schneider and Fernandez and the Veteran's chiropractor S.G, which notes that the Veteran began treatment for a neck condition in the early 1970s and continued into the 1980s and 1990s.  However, the record contains no objective medical evidence substantiating that the Veteran was diagnosed with cervical spine arthritis within a year after the Veteran's separation from service.  As such, the Veteran has not established continuity of symptomology.

Accordingly, the criteria for service connection have not been met for a chronic cervical spine disability.  That is, the evidence did not show that a cervical spine disability was disability in service or within a year of service and the weight of the evidence is against a finding that a cervical spine disability had existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for a lumbar spine disability, to include degenerative disc disease, is denied.

Service connection for a cervical spine disability, to include degenerative joint disease, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


